ORDER

PER CURIAM.
Sandra Tricamo (“Claimant”) appeals from the judgment of the Labor & Industrial Relations Commission (“the Commission”) denying her unemployment benefits. The Commission adopted the decision of the Appeals Tribunal of the Division of Employment Security, which found that Claimant was an independent contractor. We affirm the Commission’s decision.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).